Title: To Thomas Jefferson from Madame d’Anterroches, 23 March 1789
From: Anterroches, MMe d’
To: Jefferson, Thomas



Monsieur
ce 23e mars 1789

 Rien n’est si flatteur que la lettre dont vous venés de m’honnorés. Mon fils qui en èst le sujet et que nous possédons depuis 4 jours était auprès de moi lorsque je 1 ai reçue. Il en a fait la lecture avec les mêmes sentimens de reconnaissance qu’elle m’a inspiré. Monsieur, nous ne l’attendions pas, ce fils. Il est venu pour ainsi dire par hazard et sans compter venir. Quelle agréable surprise, et avec queux transports de tandresse je lai serré dans mes bras. Il apporte un bon coeur tandre; les atestations de sa bonne conduite ne lui manquent pas. Il nous a ammené l’ainé de ces fils qui est charment enfent de la plus belle espérance, et il a laissé à élisabeth town sa femme si méritante, dont il est si épris, avec unautre garçon et 2 filles. Monsieur je ne puis dire quen frémissant qu’il  nous annonce deja son prochain départ. Hélas, pourrai-je le soutenir: le 1er a faillit à me couter la vie. Agée de 61. ans, cassée par les chagrins de sa longue absence, entourrée d’un mari infirme vieux de soissante-seize ans, une fille entièrrement estropiée qui souffre continuellement les douleurs les plus aigües, de quoi vais-je devenir, quel sera mon sort? Ho, si j’avais de la fortune, (je n’en ai point du tout) je retiendrais mon fils et mon petit-fils et j’appellerais en france le reste de sa famille. Votre excellence a tant de crédit auprès de notre cour. Au nom de l’ettre suprême, obtenés pour mon fils (mais je ne suis pas au fait) un emploi lucratif convenable à un homme de sa naissance; il porte un nom connut, il est de race de militaires distingués, d’officiers généraux. On placerait ces enfans. Je vivrais et je mourrais en paix. Il est très bel homme, il a une belle ame. Ô vous, monsieur, dont le mérite, les talens et les vertus sont si distingués, qui avés l’ame sensible, signalés votre bienfaisance à notre égard; quel nombre d’heureux ne ferés-vous pas! J’ai une autre fille si bonne, qui sèche sur pied, elle ce meurt de penser qu’elle va reperdre son cher frère. Il a le plus grand désir d’avoir l’honneur de vous voir avant votre départ que vous annoncés pour la fin d’avril. On ne risque rien en donnant sa confiance à un grand homme on est sur du secret. Mr. lévêque de Condom, oncle ala mode de bretagne du nom de mon fils qui a des bontés et de lamitié pour lui, est actuellement à paris pour peu de temps, il loge hotel d’anterroches, rue dès sts. pères, fauxbourg st. germain. Monsieur, nous nous sommes flatés, mon fils et moi, que vous voudriés lui dire (mais cela presse, puisqu’il repartira dans peu) que vous vouliés absolument avant de vous embarquer voir mon fils et mon petit fils, quil faut quil les fasse venir. Que nous ne paroissions pas, je vous en prie, y ettres entrés pour rien. Leur présence pourrait leur ettre utile dans la capitale. Si (mais je nose le prononcer sen frémir) si par cas ils ne pouvaient sétablir dans la patrie, un consulat ou aumoins un vice consulat mettrai mon fils à son aise et les siens. Quil ne soit pas venu en vain, quil lui en revienne quelque profit. Laissés, laissés en france cette trace de cette bonté qui vous caractérise si bien. Sa tandre moitié arrivé en amérique, vous en remerciera avec les yeux mouillés des pleurs de la reconnaissance. Et auparavent que vous la voyé son mari vous témoignera les mêmes sentimens ainsi que ce tandre enfens qui mérite si bien la pitié. Vous consolerés une mère et une soeur désolées, nous ne cesserons d’adresser des voeux au ciel pour vous nous élèverons ensemble nos mains vers ce même ciel pour quil vous comble de faveurs et vous fasse arriver heureusement  dans votre pays. Vous emporterés les regrets de celui-ci. Mon fils veut avoir l’honneur de vous écrire, il est chés mes parens. Accordés moi la grace d’une prompte réponse que jattendrais avec bien de limpatience, et comme la sentence de mon arrêt de vie ou de mort. Jespère plus que je ne crain scachant à qui j’ai à faire. Mon juge est compatissant, et c’est vous. Nous sommes en état de produire des magnifiques lettres dembassadeurs et d’autres en grand nombre qui toutes attestent l’excellente conduite de mon fils, tant aimé et estimé. Monsieur le marquis de la fayette, dont il a éprouvé les bontés, ne ce refusera pas je suis sure, à en dire du bien. Mr. labbé de floirac vicaire général de paris sait tout ce qui en est de lui. Il a en main des lettres très intérressantes qui mont étés adressées, il les produira, on peut le questionner. Monsieur, vous travaillerés en même temps pour une de vos paÿses qui, j’ose dire, mérite vos attentions, pour des petits ettres malheureux qui sont néz dans le sein de votre paÿs. Je vous en supplie de faire leur bonheur. J’ai l’honneur d’êttre avec respect Monsieur votre très humble et très obeissante servante

De Chaunai Comtesse d’Anterroches


Le nom de mon fils est le chevalier d’anterroches habittant d’élisabeth town. Voici mon adresse. Me la comtesse d’anterroches, née Chaunai au puy d’arnac près tulle bas limousin.

